Citation Nr: 1401788	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-27 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected type II, diabetes mellitus.

2.  Entitlement to service connection for cataracts, left eye, to include as secondary to service-connected type II, diabetes mellitus.

3.  Entitlement to service connection for a right eye condition, to include as secondary to service-connected type II, diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of July 2009 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The July 2009 rating decision denied service connection for hypertension and a right eye condition.  Upon the Veteran's new service connection claim for bilateral cataracts, the February 2010 rating decision denied service connection for cataracts of the left eye.  A statement of the case (SOC) was issued in June 2010 for hypertension and cataracts of the left eye.  As will be addressed in the remand portion, the record does not indicate that a SOC was ever issued for the Veteran's service connection claim for a right eye condition.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.

The service connection for a right eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and probative evidence supports a finding that the Veteran's hypertension is etiologically related to his service-connected type II, diabetes mellitus. 

2.  The evidence of record is in equipoise as to whether the Veteran's left eye cataracts are etiologically related to his service-connected type II, diabetes mellitus.


CONCLUSIONS OF LAW

1.  The Veteran's hypertension was caused or aggravated by his service-connected type II, diabetes mellitus.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

2.  Resolving all doubt in the Veteran's favor, his left eye cataracts were caused or aggravated by his service-connected type II, diabetes mellitus.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In light of the favorable decision herein as to the issues on appeal, the Board finds that any deficiencies in notice were not prejudicial to the Veteran.

II.  Entitlement to Service Connection for Hypertension

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2012); Harder v. Brown, 5 Vet. App. 183, 187 (1993). Additional disability resulting from the aggravation of a non service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran has been diagnosed with hypertension.  The Veteran is currently service connected for type II, diabetes mellitus.  A May 2009 VA examiner concluded that the Veteran's hypertension "is at least as likely as not secondary to the Veteran's type 2 diabetes mellitus."  As a result, service connection for hypertension on a secondary basis is warranted.

III.  Entitlement to Service Connection for Left Eye Cataracts

The service connection requirements outlined above are applicable here.

The Veteran has been diagnosed with cataracts in the left eye.  The Veteran is currently service connected for type II, diabetes mellitus.  A May 2009 VA examiner concluded that he could not determine whether the Veteran's cataracts were related to his diabetes mellitus "without resorting to mere speculation."  The examiner explained that cataracts are "a natural aging process of the lens that can also be caused by systemic conditions including diabetes mellitus, inflammation, history of steroid use, etc., without a means to distinguish between causes."  In this explanation, the examiner made it clear that his inability to make a determination was not the result of a need for further information to assist in making the determination, including additional records, diagnostic studies, or other procurable and assembled data.  Rather, the examiner explained that he was unable to make a determination because of the limits of medical knowledge.  As a result, the Board finds that this opinion is in compliance with the requirements of Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner observed that the Veteran's cataracts could have been caused by his diabetes mellitus.  There was no way, however, to distinguish between the potential causes of his cataracts.  Notably, there is no evidence of record that contradicts a finding that the Veteran's left eye cataracts are related to his service-connected type II, diabetes mellitus.  Thus, the Board finds that the evidence is at least in equipoise.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection is granted.  


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected type II, diabetes mellitus is granted.

Entitlement to service connection for cataracts, left eye, to include as secondary to service-connected type II, diabetes mellitus is granted.


REMAND

As previously discussed, a SOC was not issued with respect to the Veteran's service connection claim for a right eye condition.  The Veteran did submit an appropriate notice of disagreement (NOD) after the July 2009 rating decision denying service connection for a right eye condition.  As a SOC was not issued, the Board does not have jurisdiction over the matter and it must be remanded.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case referable to the Veteran's service connection claim for a right eye condition.  Only if the Veteran perfects an appeal should the claim be certified to the Board and after any necessary development has been completed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


